On August 15,1975, the court issued the following order:
Before CoweN, Chief Judge, Davis and Nichols, Judges.
“This case comes before the court on plaintiff’s request, filed June 20, 1975, for review of the trial judge’s order of March 5, 1975. Upon consideration thereof, together with defendant’s response in opposition thereto, without oral argument, in accordance with the order entered in the case of Sanders v. United States, Ct. Cl. No. 157-74, on June 13, 1975, ante at 962.
“it is ordered that plaintiff’s said request for review in this case be and the same is denied.
“it is eurti-ier ordered that pursuant to Pub. Law 92-415, 86 Stat. 652, 28 U.S.C. § 1491, Supp. Ill (1973), the authorities cited in the Sanders case order and Court of Claims Rule 149, this case is remanded to the Air Force Board for Correction of Military Records with instructions to reconsider this case consistent with the views expressed in the Sanders case order and to make findings of fact showing the basis for its conclusions on such reconsideration.
“In its reconsideration of plaintiff’s application for relief, the Board shall consider the record heretofore made, and in its discretion, may grant a hearing and consider such other evidence and materials as may properly be presented by the parties.
“After completion of the Board’s proceedings, the record thereof will be presented in normal course for action by the Secretary of the Air Force.
“Counsel for the plaintiff is designated under Rule 149(f) to advise the trial judge of this court and opposing counsel *1028of the status of proceedings on remand at intervals of 90 days or less, beginning with, tlie date of this order.
“These proceedings are stayed for a period not to exceed six months from the date of this order, pending the Board’s reconsideration upon remand.”